DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rylander (US Patent Application Publication No. 2013/0032362 A1).
Rylander ‘362 discloses a method of preventing drift of an agricultural implement, the agricultural implement having a toolbar (12), the toolbar having a right side and a left side with respect to a centerline of the toolbar (Fig. 1), a plurality of right side tools (16I-16P) operatively supported on the right side and a plurality of left side tools (16A-16H) operatively supported on the left side, at least one variably adjustable downforce actuator (right side element 40) on the right side applying a downforce to the plurality of right side tools, at least one variably adjustable downforce actuator (left side element 40) on the left side applying a downforce to the plurality of left side tools, the method comprising:
regarding claim 1,
determining a right side total force value based on measured downforces (via elements 46 and/or 81 on the right side; paras. 0025, 0027) applied on the plurality of right side tools;
determining a left side total force value based on measured downforces (via elements 46 and/or 81 on the left side; paras. 0025, 0027) applied on the plurality of left side tools;
comparing the right side total force value and the left side total force value to determine a total force difference (paras. 0027-0028); and
if the total force difference exceeds a preselected threshold, adjusting at least one of the right and left side total force to balance the right side total force value and the left side total force value (paras. 0027-0028);
regarding claim 2,
	wherein adjusting at least one of the right and left side total force includes, for a side having a lower total force value, increasing the downforces by the total force difference on the side having a lower total force value (paras. 0026-0028);
regarding claim 3,
	wherein adjusting at least one of the right and left side total force includes, for a side having a higher total force value, decreasing the downforces by the total force difference on the side having a higher total force value (paras. 0026-0028);
regarding claim 4,
	wherein adjusting at least one of the right and left side total force includes, for a side having a lower total force value, increasing the downforces by half of the total force difference on the side having a lower total force value, and for a side having a higher total force value, decreasing the downforces by half of the total force difference on the side having a higher total force value (paras. 0026-0028);
regarding claim 5,
wherein each of the plurality of right side tools and each of the plurality of left side tools has an associated variably adjustable downforce actuator (40);
regarding claim 6,
wherein determining the right side total force value includes summing the measured downforces of each of the plurality of right side tools, and wherein determining the left side total force value includes summing the measured downforces of each of the plurality of left side tools (paras. 0018, 0026-0028);
regarding claim 7,
wherein adjusting at least one of the right and left side total force includes, for a side having a lower total force value, increasing the downforces by the total force difference divided equally among each of the variably adjustable downforce actuators on the side having a lower total force value (paras. 0018, 0026-0028);
regarding claim 8,
wherein adjusting at least one of the right and left side total force includes, for a side having a higher total force value, decreasing the downforces by the total force difference divided equally among each of the variably adjustable downforce actuators on the side having a higher total force value (paras. 0026-0028);
regarding claim 10,
wherein the plurality of right side tools comprise multiple right side tool sections (individual sections I-P) and wherein the plurality of left side tools comprise multiple left side tool sections (individual sections A-H), and wherein each of the multiple right side tool sections and each of  the multiple left side tool sections has an associated variably adjustable downforce actuator (para. 0018);
regarding claim 11,
wherein determining the right side total force value includes summing the measured downforces of each of the multiple right side tool sections and wherein determining the left side total force value includes summing the measured downforces of each the multiple left side tool sections (paras. 0018, 0026-0028);
regarding claim 12,
wherein adjusting at least one of the right and left side total force includes, for a side having a lower total force value, increasing the downforces by the total force difference divided equally among each of the variably adjustable downforce actuators on the side having a lower total force value (“all row units receiving the same air pressure in the cylinders” per discussion of groupings in para. 0038); and
regarding claim 13,
wherein adjusting at least one of the right and left side total force includes, for a side having a higher total force value, decreasing the downforces by the total force difference divided equally among each of the variably adjustable downforce actuators on the side having a higher total force value (“all row units receiving the same air pressure in the cylinders” per discussion of groupings in para. 0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rylander (US Patent Application Publication No. 2013/0032362 A1).
Regarding claims 9, 14 and 18, Rylander further teaches increasing downforces for a side having a lower total force value and decreasing downforces on the side having a higher total force value (paras. 0024, 0038, 0044) but fails to teach distribution of downforce between the two sides.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of adjusting in Rylander such that it would have included increasing the downforces by half of the total force difference divided equally among each of the variably adjustable downforce actuators on the side having a lower total force value and decreasing the downforces by half of the total force difference divided equally among each of the variably adjustable downforce actuators on the side having a higher total force value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  The motivation for making the modification would have been balance weight across the left and right sides of the agricultural implement in a desired manner.
	Regarding claim 15, Rylander fails to teach expressly the step of determining including summing moments.  However, as the examiner takes Official Notice of agricultural implements comprising wing sections pivotably connected to one another or a center section (see Fig. 1 for reference), it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of determining in the Rylander method such that it would have included summing moments of force of the right side of the left side, since moments about a pivotal connection are readily derived from the sums of the upward and downward forces on the agricultural implement (paras. 0018, 0026-0028).  The motivation for making the modification would have been to monitor and maintain contact between the tools of the agricultural implement and a soil surface.
	Regarding claim 16, wherein adjusting at least one of the right and left side total force includes, for a side having a lower total force value, increasing the moment of force by the total force difference on the side having a lower total force value (“all row units receiving the same air pressure in the cylinders” per discussion of groupings in para. 0038, wherein the pressure in the cylinders creates a force which creates a moment about a pivotal connection).
Regarding claim 17, wherein adjusting at least one of the right and left side total force includes, for a side having a higher total force, decreasing the moment of force by the total force difference on the side having a higher total force value, increasing the moment of force by the total force difference on the side having a lower total force value (“all row units receiving the same air pressure in the cylinders” per discussion of groupings in para. 0038, wherein the pressure in the cylinders creates a force which creates a moment about a pivotal connection).

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues Rylander ‘362 fails to disclose the steps of determining the right side total force, determining the left side total force, and comparing the right and left side forces.  The examiner disagrees. Specifically, in the method of Rylander, the downforce associated specifically with each of the tools (16i) on both the right and left sides of the toolbar (12) is determined (“determining the soil reaction force acting on each row unit,” per claim 11; via elements 46 and/or 8, per paras. 0025, 0027 ). As such, the total of the force of at least one tool on the right side is determined, and the total of the force of at least one tool on the left side is determined.  The total force difference between the force of at least one tool on the right side and the force of at least one tool on the left side is then determined (“grouping the row units into at least first and second groups of row units,” per claim 11); i.e., the difference between a right force and a left force must be known in order to proceed with grouping. Thus, Rylander discloses a method of preventing drift of an agricultural implement by maintaining desired contact between implement tools and soil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671
/tmp/
29 April 2022